NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 200140-U

                                   Order filed July 14, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                        )       Tazewell County, Illinois
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-20-0140
             v.                                         )       Circuit No. 18-CF-183
                                                        )
      DAVEON D. NICKERSON,                              )       Honorable
                                                        )       Katherine S. Gorman,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Daugherity and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER


¶1          Held: (1) The trial court did not abuse its discretion when it denied defendant’s motion
                  for a mistrial. (2) The trial court did not abuse its discretion in sentencing defendant.

¶2          Defendant, Daveon D. Nickerson, appeals the trial court’s denial of his motion for a

     mistrial. In the alternative, defendant argues that the trial court imposed an excessive sentence

     because it failed to give sufficient consideration to mitigating factors. We affirm.

¶3                                           I. BACKGROUND
¶4          Defendant was charged with drug-induced homicide for the death of Tara Colvin, to whom

     he sold drugs. 720 ILCS 5/9-3.3(a) (West 2020). The indictment alleged that defendant sold heroin

     to Colvin, she ingested it, and the heroin caused her death.

¶5          A jury trial took place. Colvin’s father, stepmother, and fiancé testified to Colvin’s drug

     addiction and the events of the evening/morning of her death. Larry Steele, a sergeant with the

     Tazewell County Sheriff’s Department, testified that he recovered items from Colvin’s bedroom

     the day she was discovered dead, including a spoon, a plastic bag that contained a white powdery

     substance, and two syringes, one empty and one filled with a liquid. The white powder was sent

     for testing. Per stipulation, Sara Anderson, a forensic scientist, would testify that she tested the

     white powder and it tested positive as 0.1 grams of fentanyl. The parties further stipulated that

     Colvin’s cause of death was fentanyl intoxication. Defendant’s written and videotaped statements

     were entered into evidence. Other law enforcement officers also testified or their testimony was

     entered by stipulation.

¶6          During deliberations, the jury asked two questions. The first note stated, “Knowingly

     delivered drugs that killed her or knowingly delivered fentanyl[?]” With agreement from the

     parties, the court responded that the jury should refer to the jury instructions “with the

     propositions” and “the definition instruction.”

¶7          The second question was “Why were people in the gallery recording the trial on their

     phones[?] Example, guy in the Nautica sweatshirt today.” Defense counsel moved for a mistrial

     and the trial court adjourned for the day to take the issue under advisement and for the attorneys

     to research the issue. The following morning, the parties agreed at least one person may have

     filmed the proceedings. They discussed alternatives to a mistrial. Defense counsel asked the court

     to question the jurors to determine if the individual filming the proceedings had influenced their


                                                       2
       deliberations. The court rejected defendant’s request. It found the jury note did not suggest the

       jurors were scared, intimidated, or influenced by the filming. It sent an answer providing, “The

       court has been made aware of your concerns and they are being addressed. Continue to deliberate

       and consider only the evidence and the law as previously instructed.” The jury then found the

       defendant guilty. Defendant filed a posttrial motion, arguing the trial court erred in denying his

       motion for a mistrial. The motion was denied.

¶8            A sentencing hearing took place. The presentence investigation report (PSI) provided the

       following information. Defendant’s father was absent during his childhood and his mother worked

       two jobs and was thus also absent. His sole role models were the neighborhood drug dealers. At

       10 years old, defendant was committed to a psychiatric hospital because he heard voices telling

       him to kill his brother. Defendant began selling and using drugs, including alcohol, cannabis,

       Xanax, ecstasy, and Percocet on a daily basis from the age of 18 until his arrest. Defendant was

       remorseful and wished to participate in substance abuse treatment. Defense counsel pointed to

       defendant’s minimal criminal history and the significant negative impact incarceration would have

       on his family, including his three children. Counsel also pointed out Colvin’s long history with

       substance abuse and that her long-term ongoing use was not connected to defendant. Defendant

       gave a statement in allocution, expressing remorse to Colvin’s family and his own, and referencing

       his difficult childhood. The trial court sentenced him to a term of imprisonment of 18 years,

       followed by 3 years of mandatory supervised release. Defendant moved for reconsideration of his

       sentence, which the trial court heard and denied. He appealed.

¶9                                              II. ANALYSIS

¶ 10                                        A. Motion for Mistrial




                                                       3
¶ 11           Defendant first argues that the trial court erred when it declined to question jurors about

       their continued impartiality following the jury note regarding the individual filming. He seeks

       reversal of the trial court’s denial of his motion for a mistrial.

¶ 12           The federal and Illinois constitutions guarantee the right to a fair trial by an impartial jury.

       U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. 1, §§ 8, 13. Trial before a biased jury would

       deprive a defendant of a substantial right and constitute an error requiring reversal. People v.

       Runge, 234 Ill. 2d 68, 102 (2009). A jury is biased when “it reasonably appears that at least some

       of the jurors have been influenced or prejudiced so that they cannot be fair and impartial.” People

       v. Thomas, 296 Ill. App. 3d 489, 500 (1998). The challenging party bears the burden of showing

       that a juror has a “disqualifying state of mind,” and mere suspicion of partiality is not sufficient.

       Id. A trial court’s determination regarding possible jury bias and subsequent decision on a motion

       for mistrial are reviewed for an abuse of discretion. People v. Luellen, 2019 IL App (1st) 172019,

       ¶ 36. The initial decision regarding whether to question jurors about possible bias also falls within

       the trial court’s discretion. Id.

¶ 13           The application of judicial discretion necessarily implies “ ‘that there is [a] range of options

       open, which means more than one choice is permissible. ’ ” Runge, 234 Ill. 2d at 105 (quoting

       United States v. Dominguez, 226 F.3d 1235, 1247 (11th Cir. 2000)). “A trial court abuses its

       discretion where ‘it fails to understand it has discretion to act or wholly fails to exercise its

       discretion.’ ” People v. Luellen, 2019 IL App (1st) 172019, ¶ 38 (quoting People v. Lovelace, 2018

       IL App (4th) 170401, ¶ 33). A trial court is not required to question jurors when the likelihood of

       influence is slight or not well substantiated; after considering the circumstances, it may instead

       conclude that questioning jurors would compound a potential problem by drawing attention to it

       and decide to take a “less is more” approach. Runge, 234 Ill. 2d at 103-04.


                                                          4
¶ 14           Here, the question of jury bias arose when the jury sent a note to the court at 4:40 p.m. on

       the day deliberations had begun. The note read, “Why were people in the gallery recording the

       trial on their phones[?] Example, guy in the Nautica sweatshirt today.” The court read the note to

       the attorneys for the parties and asked, “How would you like me to respond to that?” After some

       discussion, defense counsel made a motion for mistrial. The attorneys then agreed to the court’s

       suggestion that the jury be sent home for the day, giving the parties time to research the issue

       before continuing the discussion.

¶ 15           The following morning, the attorneys relayed to the court that they had each questioned

       the family members of the respective parties who had been in the gallery the previous day. Family

       members from both sides confirmed that they had seen an unknown person in the gallery who had

       been holding his phone in a way that suggested he might be recording. At that point, the court

       asked defense counsel if he was still requesting a mistrial, or if he would like to consider

       alternatives. Defense counsel replied, “I think we’d be happy to consider that. *** [O]ur goal is

       not a mistrial.”

¶ 16           When the court asked for suggested remedies, the State asked the court to “admonish the

       jury about what happened in court, [and] the importance of just following the instructions of the

       Court.” In response, defense counsel said that the decision was “in the sound discretion of the

       Court,” but that “perhaps some form of inquiry might be better than just an admonition.”

¶ 17           At that point, the court stated, “I have really thought about this since we left yesterday,”

       and recounted the facts of Play Beverages, LLC v. Playboy Enterprises International, Inc., 2018

       IL App (1st) 171850. In that case, three jurors approached the court clerk at the end of the first day

       of deliberations to ask if there was a “secret way out.” Id. ¶ 48. When the clerk asked for

       clarification, the jurors indicated that they were scared of some of the men who had been sitting in


                                                         5
       the gallery. Id. The clerk told the jurors that everyone had already left, and that the clerk would

       inform the judge of their concern. Id. The next morning, the judge summoned the parties to

       chambers to relate the exchange between the three jurors and the court clerk. Id. The plaintiff

       argued that the jurors had been referring to men associated with Play Beverages, LLC, while the

       defendant argued that it was unclear who the jurors might have been referring to. Id. ¶ 49. The

       court responded by issuing an instruction to the jury, assuring the jurors of security measures in

       place for their safety. Id. ¶¶ 50-52. Later that day, the plaintiff asked the court to exercise its

       discretion to question the three jurors who had expressed fear, in order to determine if the jurors

       had become biased. Id. ¶ 54. However, the court determined that questioning the jurors was not

       warranted. Id. ¶ 58. On appeal, plaintiff asserted that the trial court had abused its discretion by

       declining to question the three jurors. Id. ¶ 78. The First District disagreed, citing to our supreme

       court’s holding in Runge as it explained that “sometimes ‘less is more’ when it comes to judicial

       investigation [of juror bias].” Id. ¶ 79.

¶ 18           In the instant case, the trial court cited to Runge and then said, “[I]t is within my discretion,

       and I am very concerned that if we start inquiring, it’s going to become a bigger problem than it is

       at the moment.” Defense counsel objected to not questioning the jurors. In response, the court

       observed that the question from the jury was “pretty generic” and did not appear to express fear,

       and the court reiterated that it did not want to call more attention to the issue than necessary. At

       the conclusion of the discussion, the court sent a note to the jury that read: “The court has been

       made aware of your concerns and they are being addressed. Continue to deliberate and consider

       only the evidence and the law as previously instructed.”

¶ 19           On appeal, defendant argues that the court abused its discretion when it decided against

       interviewing the jurors. However, regarding this issue, both parties state in their briefs that an


                                                          6
       abuse of discretion occurs when a trial court “ ‘fails to understand it has discretion to act or wholly

       fails to exercise its discretion.’ ” Luellen, 2019 IL App (1st) 172019, ¶ 38 (quoting Lovelace, 2018

       IL App (4th) 170401, ¶ 33). Here, the record establishes the trial court understood that its response

       to the jury’s question fell within its discretion, and the court exercised that discretion: the court

       researched the applicable case law, considered the suggestions of both parties, and used its

       discretion to determine the best course of action under the circumstances. Therefore, we find that

       the trial court did not abuse its discretion when it declined to question the jurors about their

       impartiality.

¶ 20                                          B. Excessive Sentence

¶ 21          In the alternative, defendant argues that his 18-year sentence is excessive because the trial

       court failed to give sufficient consideration to his limited criminal history, his young age at the

       time of the offense, his mental health and substance abuse issues, and his family ties.

¶ 22          A sentence that falls within the statutory limits is reviewed for abuse of discretion. People

       v. Calhoun, 404 Ill. App. 3d 362, 385 (2010). An abuse of discretion occurs when “the sentence is

       greatly at variance with the spirit and purpose of the law, or manifestly disproportionate to the

       nature of the offense.” People v. Stacey, 193 Ill. 2d 203, 210 (2000). In sentencing, a trial court

       must consider all factors in aggravation and mitigation, including the defendant’s age, demeanor,

       mentality, criminal history, habits, social environment, and education, as well as the nature and

       circumstances of the crime. Calhoun, 404 Ill. App. 3d at 385. Because the trial court is in a better

       position than a reviewing court to assess relevant factors, a reviewing court may not substitute its

       judgment for that of the trial court merely because it would have weighed those factors differently.

       Stacey, 193 Ill. 2d at 209. A trial court is presumed to have considered all relevant factors and has

       no obligation to recite those factors or to assign a weight or value to each factor. People v. Wilson,


                                                         7
       2016 IL App (1st) 141063, ¶ 11. Rather, a defendant bears the burden of showing that the court

       did not consider the relevant factors. Id.

¶ 23          The penalty range for drug-induced homicide was 6 to 30 years at 75%. 730 ILCS 5/5-4.5-

       25(a) (West 2020). Here, the State sought 25 years and $12,000 in restitution to the victim’s family

       for the price of her funeral and death-related expenses. It pointed to defendant’s criminal history,

       noting convictions for traffic and misdemeanor offenses, and ordinance violations, as well as a

       conviction for manufacture, delivery, or possession of a controlled substance. The State also

       emphasized defendant’s long tenure selling drugs daily and the deterrent effect of a lengthy

       sentence. In response, defense counsel argued defendant’s criminal history was inconsequential, a

       fact which counsel noted as significant given defendant’s difficult childhood. The defense sought

       a term of eight to nine years.

¶ 24          In sentencing defendant, the court stated it considered the PSI, the evidence and arguments,

       the victim impact statements, defendant’s statement in allocution, the statutory factors in

       aggravation and mitigation, defendant’s history and character, and the nature and circumstances

       of the offense. It found as factors in aggravation defendant’s ongoing sale of drugs, its detrimental

       consequences in the community, and the need to deter it. It acknowledged defendant’s difficult

       childhood but noted defendant was now an adult. The court considered that defendant did not

       contemplate Colvin’s death. It also considered the hardship to defendant’s family. It stated that

       “this has just got to stop” before imposing an 18-year sentence.

¶ 25          At the sentencing hearing, defendant argued that, given his troubled upbringing, he had a

       “limited” criminal history, with just one felony among a number of misdemeanors. On appeal,

       defendant asserts that his minimal criminal history was a mitigating factor that was not given due

       consideration at sentencing; however, prior criminal activity constitutes an aggravating factor. See


                                                        8
       730 ILCS 5/5-5-3.2(a)(3) (West 2020). In addition, the term “criminal activity” does not limit itself

       to convictions (see People v. Brandon, 243 Ill. App. 3d 515, 524 (1993))—and it is undisputed

       that selling illegal drugs had been defendant’s sole source of income for the three years prior to

       his arrest for drug-induced homicide.

¶ 26          On appeal, defendant cites neuroscientific research to assert that 21-year-olds are less

       culpable than older adults because they are developmentally similar to adolescents in some ways.

       In his reply brief, defendant states that he is not making a Miller argument or claiming that he

       should have been treated as a juvenile at sentencing. See Miller v. Alabama, 567 U.S. 460, 471

       (2012). Rather, defendant argues that his relative youth should have been included among the

       mitigating factors considered at sentencing. However, defendant fails to establish that his age was

       not among the mitigating factors considered when the trial court fashioned his sentence.

¶ 27          Defendant only observes (1) that the court did not explicitly acknowledge that he was 21

       years old at the time of the offense, and (2) that the court commented at the sentencing hearing

       that he was “not a kid now.” Although defense counsel did not argue, either at the sentencing

       hearing or in the motion to reconsider the sentence, that age was a mitigating factor, the record

       establishes that the court was aware of defendant’s relative youth at the time of the offense.

       Defendant was present at the trial, and in addition, his date of birth was listed on the PSI considered

       by the court. The court’s comment that defendant was “not a kid” is a factual statement, and

       defendant concedes the point by disclaiming the argument that he should have been sentenced as

       a juvenile.

¶ 28          Defendant next argues that the trial court failed to give sufficient consideration to his past

       mental health and substance abuse issues. In support of this argument, defendant cites to details

       contained in the PSI. However, the record shows that the court considered the PSI prior to arriving


                                                         9
       at a sentencing decision. We therefore presume that the trial court considered these factors to the

       extent that they are relevant. We note that, although mental illness is a statutory factor in mitigation

       where the defendant’s illness “substantially affected his or her ability to understand the nature of

       his or her acts or to conform his or her conduct to the requirements of the law” per section 5-5-

       3.1(a)(16) of the Unified Code of Corrections (730 ILCS 5/5-5-3.1(a)(16) (West 2020)), the

       Illinois Supreme Court “has repeatedly held that ‘information about a defendant’s mental or

       psychological impairments is not inherently mitigating.’ ” People v. Wheeler, 2019 IL App (4th)

       160937, ¶ 44 (quoting People v. Madej, 177 Ill. 2d 116, 139 (1997)). Similarly, drug addiction is

       not inherently mitigating. See People v. Musgrave, 2019 IL App (4th) 170106, ¶ 60.

¶ 29          Finally, defendant argues that the court did not give sufficient weight to his family ties.

       The record establishes that the court considered letters in support of defendant from his mother,

       stepfather, girlfriend, a family friend, and a youth pastor. The court also considered the PSI, which

       showed that defendant resided with his girlfriend and three young children prior to his

       incarceration. At the sentencing hearing, the court explicitly stated that it had considered the

       hardship to defendant’s family and children. Defendant does not deny that the trial court

       considered his family ties; rather, he asks us to reevaluate the relative weight given to this

       mitigating factor. We decline to do so.

¶ 30          In summary, the record indicates that the court considered all relevant factors in

       aggravation and mitigation. Further, the 18-year sentence, which is the midpoint of the 6-to-30-

       year statutory range, is not greatly at variance with the spirit and purpose of the law or

       disproportionate to the nature of the offense. Accordingly, we find the trial court did not abuse its

       discretion in sentencing defendant.

¶ 31                                             III. CONCLUSION


                                                         10
¶ 32          For the foregoing reasons, the judgment of the circuit court of Tazewell County is

       affirmed.

¶ 33          Affirmed.




                                                      11